

116 HR 4206 IH: Student and Taxpayer Protection Act
U.S. House of Representatives
2019-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4206IN THE HOUSE OF REPRESENTATIVESAugust 23, 2019Mr. Takano (for himself and Ms. Shalala) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to include requirements for programs of training to
			 prepare students for gainful employment in a recognized occupation.
	
 1.Short titleThis Act may be cited as the Student and Taxpayer Protection Act. 2.Gainful employment programsPart A of title I of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended by adding at the end the following:
			
				104.Program of training to prepare students for gainful employment in a recognized occupation
 (a)Gainful employment program definedIn this Act (including for purposes of sections 101 and 102), the term program of training to prepare students for gainful employment in a recognized occupation (in this section referred to as training program) means a training program that— (1)is in compliance with the performance metrics (including the eligibility thresholds for each such metric) established under subsection (b)(1);
 (2)is in compliance with the notice requirements under subsection (b)(1)(C)(i)(II); (3)is otherwise eligible to receive funds under title IV; and
 (4)is not a training program that is substantially similar to a training program which, during a period determined by the Secretary, did not meet one or more of the performance metrics (such as an eligibility threshold) described in paragraph (1).
						(b)Secretarial requirements
						(1) Establishment of requirements
 (A)In generalNot later than 18 months after the date of enactment of the Student and Taxpayer Protection Act, the Secretary shall establish requirements for training programs to be eligible training programs for purposes of receiving funds under title IV, which shall include—
 (i)establishing performance metrics (including eligibility thresholds for each such metric) described in subparagraph (B); and
 (ii)developing a disclosure template and a verification process for disclosures described in subparagraph (C).
								(B)Performance metrics
 (i)In generalIn establishing the performance metrics under subparagraph (A)(i), the Secretary shall, at a minimum, establish the requirements for a debt-to-earnings rate that serves the best interests of students and taxpayers, which shall include—
 (I)a methodology for calculating such debt-to-earnings rate for a training program, including— (aa)a definition of the cohort of individuals on whom such rate shall be based, who shall be selected from the individuals who were enrolled in such training program (without regard to whether the individuals received a loan for such enrollment);
 (bb)a determination of the debt amount for such rate based on the median annual loan payment for the loans made under title IV and the private education loans received for such enrollment by such cohort; and
 (cc)a determination of the earnings amount for such rate based on the mean or median of the actual, student-level annual earnings for such cohort;
 (II)establishing a process (such as an appeals process) to authorize training programs to use alternate earnings in lieu of the mean or median of the actual, student-level annual earnings of a cohort; and
 (III)establishing a threshold rate that each training program shall meet to be eligible to receive funds under title IV.
 (ii)Earnings dataIn determining the mean or median of the actual, student-level annual earnings for purposes of this subparagraph, the Secretary shall obtain and use the most currently available Federal data on such earnings.
 (C)Disclosure templateThe Secretary shall develop— (i)a disclosure template that—
 (I)is consumer tested; and (II)is used by each training program to provide enrolled and prospective students (including through publication on the website of the program)—
 (aa)on an annual basis, student outcome information for such program (including the debt-to-earnings rate and whether the eligibility threshold for any other performance metric established under subparagraph (A)(i) has been met); and
 (bb)in a case in which the training program receives a notice of determination under paragraph (2)(B) that the program may be ineligible for funds under title IV, or may receive other sanctions, not later than 30 days after receipt of such notice, an explanation of such notice of determination; and
 (ii)a process to annually verify that each training program is providing the disclosures required under clause (i)(II).
 (2)Enforcement of requirementsNot later than 2 years after the Secretary establishes requirements under paragraph (1), and annually thereafter, the Secretary shall, with respect to each training program—
 (A)calculate the debt-to-earnings rate and assess performance with respect to any other metric established under paragraph (1)(A)(i) for the preceding award year, and make such information publicly available on the website of the Department of Education;
 (B)issue a notice of determination on whether the program is meeting the requirements established by the Secretary, including whether the program shall be subject to sanctions (such as loss of eligibility under title IV); and
 (C)enforce the applicable sanctions.. 